Citation Nr: 0314440	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  98-10 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of fragment 
wounds, right shoulder and right arm, with median nerve 
palsy, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1966 
to September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which in pertinent part denied entitlement to an 
evaluation in excess of 50 percent for the residuals of 
fragment wounds, right shoulder and arm, with median nerve 
palsy.  The veteran subsequently perfected this appeal.

In August 1999, the Board remanded this case for further 
development.  The case has since returned to the Board.

The Board notes that in correspondence dated in March 2000, 
the veteran indicated that his health has worsened as a 
result of his disability and that he retired due to 
increasing health problems and an inability to perform his 
job.  In January 2002, the veteran advised that he was in 
receipt of Social Security disability benefits.  The Board 
considers the veteran's statements as reasonably raising an 
informal claim of entitlement to a total disability rating 
based on individual unemployability (TDIU) and refers this 
matter to the RO for the appropriate action.  


REMAND

Service medical records indicate that in November 1967, the 
veteran suffered multiple penetrating fragment wounds, 
including wounds to the right shoulder and arm with brachial 
artery and median nerve involvement.  The residuals of this 
injury have been collectively evaluated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 regarding paralysis of the 
median nerve.  Remand is necessary for consideration as to 
whether separate ratings should be assigned for the wounds to 
the veteran's right upper extremity, to include consideration 
of any muscle impairment and scarring.  

On examination in June 2000, the examiner indicated that the 
veteran had right shoulder arthritis secondary to his 
shrapnel wounds.  On review of the claims folder, it does not 
appear that the RO has specifically adjudicated whether 
service connection should be granted for right shoulder 
arthritis.  The Board considers this issue to be inextricably 
intertwined with the claim for an increased evaluation 
currently on appeal.

The Board has reviewed the claims folder and determined that 
additional development is necessary in the current appeal.  
Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The claims folder must be reviewed to 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
Particularly, the veteran must be 
notified of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim for an 
increased evaluation, what evidence VA 
will develop, and what evidence the 
veteran must furnish.

2.  Request the following records concerning the 
veteran from the Social Security Administration: 
all records pertaining to an award of disability 
benefits.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: a peripheral nerve and/or 
muscle examination to determine the 
current nature and severity of the 
residuals of fragment wounds to the 
veteran's right arm and shoulder.  The 
claims folder should be reviewed in 
conjunction with the examination.

The examiner is specifically requested to 
identify all current right upper 
extremity disabilities, keeping in mind 
the veteran's history of penetrating 
fragment wounds to the right shoulder and 
arm with brachial artery and median nerve 
involvement.  

The examiner should specifically indicate 
whether the residuals of the fragment 
wounds to the right shoulder and arm 
include any muscle impairment.  If so, 
the examiner should identify the muscle 
groups, functions affected, and degree of 
disability.  

Regarding the veteran's median nerve 
paralysis, the examiner should determine 
whether any of the following are present 
on passive and active examination of the 
right arm: inclination of the hand to the 
ulnar side, more than normal extension of 
the index and middle fingers with 
considerable atrophy of the muscles of 
the thenar eminence and with the thumb in 
the plane of the hand (ape hand); 
incomplete and defective pronation with 
an absence of flexion of the index finger 
and feeble flexion of the middle finger 
with inability to make a fist, with index 
and middle fingers remaining extended; 
inability to flex the distal phalanx of 
the thumb with defective opposition and 
abduction of the thumb at right angle to 
the palm; weakened flexion of the wrist; 
and pain with trophic disturbances.  

The examiner should also identify the 
nature of any scarring related to the 
fragment wounds to the right arm and 
shoulder.  The area of the scars (in cm. 
or inches) should be identified.  The 
examiner should indicate whether the 
scars are deep or cause functional 
limitation.  If the scars are superficial 
and do not cause functional limitation, 
the examiner should indicate whether the 
scars are poorly nourished with repeated 
ulceration, are unstable, or are painful 
on examination.  

4.  The RO should render a rating 
decision on entitlement to service 
connection for right shoulder arthritis 
and provide the veteran with notice of 
its decision and of his appellate rights.    

5.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to an evaluation in excess of 
50 percent for residuals of fragment 
wounds, right shoulder and arm, with 
median nerve palsy.  The RO should 
determine whether separate ratings should 
be assigned for the wounds to the 
veteran's right upper extremity, to 
include consideration of any muscle 
impairment and scarring.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




